Citation Nr: 1622803	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-10 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension, previously claimed as blood pressure fluctuation, to include as due to an undiagnosed illness.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for depression, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a brain tumor.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1987 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The claims were previously remanded by the Board in December 2014.  

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2004, the RO most recently denied reopening claims for service connection for hypertension and depression.  The Veteran did not appeal the decision.

2.  Evidence submitted since the RO's March 2004 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension, and therefore does not raise a reasonable possibility of substantiating the claim.

3.  Evidence submitted since the RO's March 2004 decision, by itself or when considered with previous evidence of record, does relate to an unestablished fact necessary to substantiate the claim for service connection for a depression, and therefore does raise a reasonable possibility of substantiating the claim.

4.  The evidence does not show a current brain tumor disability.


CONCLUSIONS OF LAW

1.  The RO's March 2004 rating decision which denied reopened claims for service connection for hypertension and depression is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has not been received since the RO's March 2004 rating decision; thus, the claim of entitlement to service connection for hypertension, is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received since the RO's March 2004 rating decision; thus, the claim of entitlement to service connection for depression is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for brain tumor have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters on February and March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to claims to reopen finally disallowed claims, VAOPGCPREC 6-2014 concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, which indicates that the directives of Kent v. Nicholson, 20 Vet. App. 1 (2006), are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Nonetheless, the pertinent letter satisfied Kent.  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

In this case, the Veteran's service treatment records and all identified, available, and authorized post-service treatment records relevant to the issues on appeal have been requested or obtained.  As to the only claim denied herein, whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension, a VA examination was not conducted as VA's duty to provide such examination does not attach where new and material evidence has not been presented sufficient to reopen the previously denied claim.  Thus, VA's duties have been fulfilled and no further action is necessary.

As noted, the Board remanded this matter in December 2014, so that the claims could be reconsidered by a Decision Review Officer (DRO) as requested by the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  The Appeals Management Center (AMC) undertook the requested development of this claim, and, pursuant to the Board's remand instructions, a supplemental statement of the case was issued by a DRO in February 2015.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

II.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).
When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's service connection claims for a depression and hypertension was originally denied in an October 1988 RO rating decision on the basis that there was no evidence of a depression or hypertension in service, and the diagnosed disorder cannot be considered an undiagnosed illness.  The RO denied the Veteran's application to reopen the claims in a rating decision dated in March 2004.  The evidence submitted at that time included the service treatment records, and post-service VA and private treatment records.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

In January 2009, the Veteran submitted a petition to reopen the claims for service connection for a posttraumatic stress disorder (PTSD) and hypertension.  In a February 2009 statement, the Veteran clarified he was seeking service connection for depression, not PTSD.  Evidence submitted since the final rating decisions include statements from the Veteran, articles concerning Gulf War Syndrome, and additional post-service VA treatment records.  The VA treatment records include a November 2008 VA progress note in which the examiner noted the Veteran was prescribed medication for depression during his last visit.  The physician noted he is a combat veteran and has some issues in the military that he thinks about.  

For the depression claim, the Board finds that this evidence is both new and material.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2015).  Accordingly, the Veteran's service connection claim for depression is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the hypertension claim, the additional evidence is new, but not material to the Veteran's claim for service connection.  The statements of the Veteran are duplicative and the medical evidence is cumulative, with the weight of the evidence not rising to equipoise as to an indication of a connection between the Veteran's currently diagnosed hypertension and his active service.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Accordingly, the Veteran's service connection claim for hypertension is not reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Service Connection Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement.'  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Alternatively, a veteran who served in the Southwest Asia Theater during the Persian Gulf War and exhibits objective indications of a qualifying chronic disability may be service connected, so long as the objective symptoms occurred either during service in the Southwest Asia Theater or manifested to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A 'qualifying chronic disability' means a chronic disability resulting from: an undiagnosed illness or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome (CFS), fibromyalgia, or functional gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).  The Southwest Asia Theater is defined as Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose a complex disability, such as a brain tumor, as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements generally credible as they have been consistent and detailed.

Based on the record, the Board finds that the criteria for service connection for a brain tumor have not been met.  See 38 C.F.R. § 3.303.

The evidence does not show a current, independently diagnosed brain tumor.  In statements to VA, the Veteran reported having a history of a brain tumor.  However, there is no evidence that the Veteran had never been diagnosed with a brain tumor.  VA treatment records dated in May 2002 indicate the Veteran complained of left eye problems.  An October 2002 follow-up note included an impression of progressive left eye decreased visual acuity secondary to intraorbital 0.5cm enhancing mass, in relation to the left optic nerve; rule out meningioma, exophytic glioma, phymphoma, and vascular lesion.  Subsequent MRI reports showed the mass as stable.  The Board notes that in a February 2010 statement of the case, the RO specifically stated that if the Veteran wished to file a separate application to reopen a claim for a left optic nerve tumor, he could do so.  However, the Veteran has not indicated intent to file that application. 

The Veteran submitted a newspaper article dated in November 2008 indicating that "the troops who were downwind from Khamisiyah demolitions have died from brain cancer at twice the rate of other Gulf War veterans."  The Board recognizes the Veteran is a Gulf War veteran.  Nonetheless, VA, private, and military treatment records do not show diagnosis of a brain tumor.  The evidence does not show a brain tumor disability, and service connection for such cannot be granted.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303. 


	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has not been received in order to reopen a claim of entitlement to service connection for hypertension, previously claimed as blood pressure fluctuation, to include as due to an undiagnosed illness; the appeal is denied.

New and material evidence has been received in order to reopen a claim of entitlement to service connection for depression, to include as due to an undiagnosed illness; to that extent only, the appeal is granted.

Entitlement to service connection for a brain tumor is denied. 


REMAND

As the claim for entitlement to service connection for a depression has been reopened, the Board finds a VA examination is necessary to determine whether the Veteran has a major depressive disorder that was caused or aggravated by service or service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify any private treatment providers and submit medical release authorizations for each provider.  Then, obtain and associate with the Veteran's claims file any outstanding VA or private treatment records.  Any and all responses, including negative responses, must be added to the claims file.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2.  Schedule the Veteran for a VA examination of his claimed depression disorder.  The claims file should be provided for the examiner's review in conjunction with the examination.  The examination report should indicate that the claims file was reviewed. 

After a mental health examination, the examiner should also provide an opinion whether any current depressive disorder at least as likely as not (50 percent or greater likelihood), proximately caused by, or due to the Veteran's active military service?

The examiner is requested to provide a complete rationale for any opinions expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Following completion of the requested actions, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and give them an appropriate time period in which to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


